Citation Nr: 0805518	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  07-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for calluses on both 
feet.

3.  Entitlement to service connection for bilateral 
onychomycosis of the toenails.

4.  Entitlement to an initial compensable rating for 
hypertension.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of both feet, first 
metatarsophalangeal (MTP) area with metatarsalgia.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis and disc disease of the lower 
lumbar spine (claimed as sciatica dystrophy with S1 joint 
dysfunction).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 2003 to 
January 2005; she also served on active and inactive duty for 
training with the Army Reserves from October 1984 until 
January 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of two separate rating decisions issued by 
the RO in August 2006.  In the first rating decision, the RO 
denied service connection for right knee pain and bilateral 
feet calluses and granted service connection for bilateral 
feet degenerative changes, first metatarsophalangeal area 
with metatarsalgia (bilateral foot disability), and for 
degenerative arthritis and disc disease of the lower lumbar 
spine (claimed as sciatica dystrophy with S1 joint 
dysfunction (lumbar spine disability)), assigning each an 
initial 10 percent rating, and service connection for 
hypertension, assigning an initial noncompensable rating, all 
effective from January 17, 2005.  In the second rating 
decision, the RO denied service connection for bilateral feet 
toenail onychomycosis.

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge at the St. Petersburg RO; a copy of the 
hearing transcript has been associated with the record.  



FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability manifested by right knee pain.

2.  There is no competent medical evidence of a current 
disability manifested by calluses on both feet.

3.  There is no competent medical evidence of a current 
disability manifested by onychomycosis of the toenails on 
both feet.

4.  Since January 17, 2003, the veteran's hypertension is 
controlled by medication  and has been manifested primarily 
by diastolic pressure that is predominantly less than 100 and 
systolic pressure that is predominantly less than 160; 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more is not shown.

5.  Since January 17, 2003, the veteran's service-connected 
bilateral foot disability has manifested by arthritis and 
bilateral metatarsalgia of the MTP joints; it has not been 
manifested by a foot injury with moderately severe symptoms.

6.  Since January 17, 2003, the veteran's service-connected 
lumbar spine disability has been manifest by arthritis and 
degenerative disc disease (DDD) of the lower lumbar spine, 
facet syndrome at L5-S1 on the right, pain on extension, 
lateral rotation and lateral flexion, and increased lumbar 
lordosis, with forward flexion of the thoracolumbar spine 
greater than 85 degrees and combined range of motion of the 
thoracolumbar spine greater than 214 degrees; localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; and without any qualifying incapacitating episodes 
due to DDD during any twelve-month period.  There is no 
evidence of any qualifying incapacitating episodes.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for calluses on both 
feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for bilateral 
onychomycosis of the toenails are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4.  Resolving the doubt in the veteran's favor, the criteria 
for an initial 10 percent rating for hypertension have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of both feet, first MTP area 
with metatarsalgia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5279, 5284 (2007).

6.  The criteria for an initial rating is excess of 10 
percent for degenerative arthritis and disc disease of the 
lower lumbar spine (claimed as sciatica dystrophy with S1 
joint dysfunction) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5142 and 5143 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Id.  For an increased rating claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation -- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at*4. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
advise VA of and to submit any evidence in her possession 
that pertains to her claims.  Hence, the May 2004 letter-
which meets all four of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  With regard to the veteran's service-connection 
claims, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

Here, the veteran is also challenging the initial ratings 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case with regard to the veteran's 
claims for higher initial ratings has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of service personnel 
and medical records, private medical records, and post-
service treatment records from the Pembroke Pines and Oakland 
Park VA Outpatient Clinics, as well as reports of VA 
examinations and a copies of the veteran's testimony and 
statements.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate her claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.   See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

After a full review of the record, including the medical 
evidence and testimony and statements made by the veteran, 
the Board finds that service connection for claimed 
disabilities is not warranted.

A.  Right Knee

During her testimony, the veteran stated that she was given 
pain medication for arthritis of her right knee and that she 
has continued to have right knee pain since discharge from 
service.  The veteran admitted that she was not receiving any 
treatment for her right knee.

Service treatment records show that the veteran was treated 
for complaints of right knee pain of one-year duration in 
November 2003.  No effusion or crepitation or joint line 
tenderness was found on examination.  X-rays appeared normal, 
without evidence of fracture, dislocation or degenerative 
joint disease.  Insoles were recommended.

On March 14, 2005, an outpatient examination of the veteran's 
musculoskeletal and neurological systems were described as 
normal.

Based on the veteran's self-reported history of an in-service 
diagnosis of degenerative arthritis of the right knee, a 
March 2005 VA general medical examiner diagnosed the veteran 
with right knee pain, diagnosed as degenerative arthritis.  
Subsequently, a July 2006 VA joints examiner found that the 
veteran had right knee pain on motion and slight crepitus 
over the patellofemoral joint; however there was no swelling, 
increased heat, redness, or ligamentous instability noted.  
X-rays taken in January 2006 revealed a normal right knee.  
As a result, the July 2006 VA examiner concluded that there 
was no evidence of pathology of the right knee.  

Although the veteran has complained of episodic right knee 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Here, there is no medical evidence that veteran has, or ever 
has had, a chronic right knee disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show that the appellant has the disability 
for which service connection is sought, there can be no valid 
claim for service.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

B.  Calluses and Onychomycosis of the Toenails on Both Feet

During her testimony, the veteran reported that she got 
calluses on her feet after wearing boots in service for about 
three months  She stated that her calluses were not too bad 
now because when she has a pedicure they shave them off.  The 
veteran indicated that she had calluses on both feet on her 
big toes.  She also stated that she got a sort of fungus 
infection in her toenails, which made them dark and that it 
was worse on the left than the right; however, since she had 
nail polish on her toes she could not show the undersigned.

In December 2003, the veteran reported a history of callus on 
the balls of her feet.  On examination, very minimal callus 
under the second toe was noted.  She was diagnosed with 
capsulitis of the MTPJs of both second toes and she was 
treated with impact insoles.  In September 2004, she was seen 
for complaints of pain on the ball of the second toe with 
callus formation and thickened toenail of the third toe, 
bilaterally.  The veteran reported minimal improvement with 
impact insoles.  On examination, dystrophy of the toenails 
and thickening of the third toenail was noted.  Pain was 
shown "submet" on both second toes.  The former assessment 
was continued.  She was treated with a bundin splint.

On March 14, 2005, an outpatient examination of the veteran's 
musculoskeletal and neurological systems were described as 
normal.

Based on the veteran's self-reported history of calluses on 
the soles of her feet due to wearing boots in service, a 
March 2005 VA general medical examiner diagnosed the veteran 
with calluses on the soles of both feet, even though there 
was no objective evidence of such.  

A July 2005 Brooke Army Medical Center outpatient note 
reflects that the veteran reported bilateral burning pain on 
the bottom of her feet (when she wore her boots too long), 
and wanted some pain medication.  On examination, no focal 
foot pain was noted.  The assessment was foot soreness for 
which she was given Motrin.

During a January 2006 VA foot examination, no callosities, 
breakdown or unusual shoe-wear patterns that would indicate 
abnormal weightbearing were found.  The veteran had no hammer 
toes, high arch, claw foot or other deformities.  The 
diagnoses included no mycosis of toenails or feet and 
bilateral bunions with hallux abductovalgus.  

During July 2006 general medical examination, the veteran 
complained of bilateral foot pain due to wearing boots.  No 
evidence of pathology was found.

Here, there is no medical evidence (post-service) that 
veteran has a current disability(ies) characterized by 
calluses on her feet or onychomycosis of the toenails of both 
feet.  From the record, it appears that the veteran is 
mistaking bunions for calluses.  

Although the veteran is competent to indicate that she has 
calluses and may have fungus under her toenails from time to 
time, where as here, the medical evidence fails to show that 
the appellant has the disability for which service connection 
is sought, there can be no valid claim for service 
connection. 

C. All Disabilities

The Board has considered the veteran's assertions in 
connection with the appeal.  However, as indicated above, her 
claims turn on the medical matter of diagnosis of current 
disability (and, if shown, medical etiology)-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, her assertions in this regard have no probative value.

In reaching the decision to deny her claims for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent evidence supports the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004-2007).  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider of the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2002-2005).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion but not Diagnostic Codes 5293 and 5243 
for rating intervertebral disc syndrome (IVDS) or Diagnostic 
Code 5279 for rating metatarsalgia (see Johnson v. Brown, 9 
Vet. App. 7 (1996)).

The Board acknowledges that only one of the VA examiners had 
an opportunity to review the claims file.  However, given the 
clinical findings in post-service outpatient treatment 
records and on VA examinations, and the fact that the history 
provided by the veteran, and considered by the examiners, is 
consistent with that reflected in the record, the reports of 
examination (which reflects not only the veteran's history, 
but complaints, clinical findings, and diagnosis) is 
sufficient for rating purposes.  38 C.F.R. § 4.2 (2007); 
Abernathy v. Principi, 3 Vet. App. 461 (1992).

A.  Hypertension

During her hearing, the veteran testified that in service she 
was taking only one pill for her hypertension.  When she went 
to the doctor at the outpatient clinic at Eisenhower and her 
blood pressure was sky high, so she was put on two pills.  
Now she is taking three different medications: Atenolol, 
lisinopril and HCTZ (Maxzide).

In August 2005, the RO granted service connection for 
hypertension based on a diagnosis of hypertension in April 
2003, for which the veteran has received medication ever 
since.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is warranted for diastolic pressure predominately 100 
or more or systolic pressure predominantly 160 or more or; 
minimum evaluation for a history of diastolic blood pressure 
predominately 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation requires 
diastolic readings of predominantly 110 or more, or systolic 
readings of 200 or more.  A 40 percent disability evaluation 
requires diastolic readings of predominantly 120 or more.  A 
60 percent disability evaluation requires diastolic readings 
of predominantly of 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

Post-service private and VA treatment records reveal blood 
pressure readings generally ranging from 120 to 151 for 
systolic pressure and ranging from 71 to 100 for diastolic 
pressure, controlled by medication.  At a March 2005 VA 
general medical examination, her blood pressure was taken in 
the right arm in a sitting position approximately five 
minutes apart.  The first and second were 120/70 and the 
third was 140/80.  During a July 2006 VA general medical 
examination, the veteran's blood pressure readings in the 
right arm taken in a sitting position were: 160/90, 140/90, 
and 170/95.  The diagnosis was essential hypertension at both 
examinations.

During her VA examinations, it appears there was no review of 
the claims file, but the July 2006 VA examiner was able to 
review the veteran's VA hard copy and electronic file.  Both 
VA examiners noted that the veteran had a history of 
hypertension since 2001.  Currently to control her blood 
pressure, she is taking Atenolol, lisinopril and Maxzide 
daily. 

Based on a review of the above evidence, and resolving the 
doubt in the veteran's favor, the Board concludes that her 
hypertension more nearly approximates a 10 percent rating and 
no more during the pendency of this appeal and, as such, 
staged ratings are not appropriate.  The veteran's 
hypertension is well controlled by medication.  Diastolic 
blood pressure readings have been consistently in the range 
of 71-100 and clearly below 110.  Systolic blood pressure 
readings have been generally in the range of 120 to 151.  The 
veteran has not been found to have a systolic pressure of 200 
or more on any VA examination or outpatient treatment record.  
Therefore, a higher 20 percent rating is not warranted.  In 
making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as she described her current symptoms and belief that her 
hypertension is more severe than reflected in the current 
rating.



B.  Bilateral Foot Disability

During her hearing, the veteran testified that normally she 
did not have pain in her feet; just when she has calluses due 
to wearing boots for which she uses insoles.   

In December 2003, the veteran was treated for a history of 
callus on the balls of her feet.  X-rays of her feet revealed 
no degenerative joint disease or spurring.  The assessment 
was capsulitis of the MTPJs of both second toes and she was 
treated with impact insoles.  In September 2004, she was seen 
for complaints of pain on the ball of the second toe with 
callus formation and thickened toenail of the third toe, 
bilaterally.  The veteran reported minimal improvement with 
impact insoles.  On examination, dystrophy of the toenails 
and thickening of the third toenail was noted.  Pain was 
shown "submet" on both second toes.  The former assessment 
was continued.  She was treated with a bundin splint.  
October 2004 x-rays of both feet revealed minimal-to-mild 
arthritic changes at first MTPJ of left foot; otherwise 
negative.  On an October 2004 post-deployment health 
assessment, the veteran indicated that her had developed foot 
problems.

On March 14, 2005, an outpatient examination of the veteran's 
musculoskeletal and neurological systems were described as 
normal.

A July 2005 Brooke Army Medical Center outpatient note 
reflects that the veteran reported bilateral burning pain on 
the bottom of her feet (when she wore her boots too long), 
and she wanted some pain medication.  On examination, there 
no focal foot pain was noted.  The assessment was foot 
soreness for which she was given Motrin.

At a January 2006 VA feet examination, the veteran had no 
complaints of pain, weakness, stiffness, swelling, heat, or 
redness.  With walking and on standing, she complained of 
burning, throbbing pain across the metatarsal heads of both 
feet with no weakness, stiffness, swelling, heat or redness.  
She was able to stand for approximately one hour before she 
must sit down.  The veteran was able to walk approximately 
two to three miles before having to stop due to the burning 
and throbbing pain across her metatarsal heads.  She denied 
taking any medication for pain.  The veteran used shoe 
inserts, which slightly reduced her foot pain.  She reported 
that her daily activities were reduced due to pain.  On 
examination, there was no evidence of pain on dorsiflexion of 
the first MTPJ of her left foot; however, she had pain with 
applied pressure to all of her metatarsal heads of both feet.  
Her gait was normal with no functional limitations on 
standing and walking.  She showed no callosities breakdown or 
unusual shoe-wear patterns that would indicate abnormal 
weightbearing.  Her posture was normal.  The veteran showed 
no hammertoes, high arch, claw foot or other deformities.  
There was slight dorsiflexion of the right great toe only at 
her MTPJ.  X-rays of the feet revealed very mild degenerative 
changes at the medial aspect of the heads of the first 
metatarsal; otherwise normal.  The diagnoses were: no mycosis 
of toenails or feet; bilateral bunions with hallux 
abductovalgus, and bilateral metatarsalgia.

During a July 2006 general medical examination, the veteran 
complained of bilateral foot pain due to wearing boots.  No 
evidence of pathology was found.
  
In August 2005, the RO granted service connection for 
bilateral feet degenerative changes, first MTP area with 
metatarsalgia and assigned a 10 percent rating, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Under 
the provisions of this diagnostic code, unilateral or 
bilateral anterior metatarsalgia (Morton's Disease) warrants 
a maximum 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2007).  

For other injuries of the feet, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 
percent rating requires severe residuals.  Actual loss of use 
of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).

The Board has considered other diagnostic codes for rating 
disabilities of the foot, but they are not applicable here as 
the clinical findings do not reflect that the veteran's 
bilateral foot symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, hallux rigidus, hammer 
toes, or malunion or nonunion of the metatarsal bones to 
warrant a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5277, 5278, 5281, 5282, or 5283 (2007).

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the veteran's bilateral foot 
disability during the pendency of this appeal and, as such, 
staged ratings are not appropriate.  The findings from the 
most recent VA foot examination of January 2006 revealed 
subjective complaints of foot pain and x-ray evidence of mild 
arthritic changes in the MTPJs of both feet, but with 
objective findings showing no evidence of hammertoes, high 
arch, claw foot or other deformities.  Although the veteran 
complained of bilateral foot pain due to wearing boots during 
a July 2006 general medical examination, no evidence of 
pathology was found.  Thus, a higher rating under the 
criteria for moderately severe residuals of foot injury is 
not shown where there are no current residuals of any foot 
injury.  Although she had findings consistent with bilateral 
metatarsalgia on examination and in other records, she is 
already in receipt of the maximum 10 percent rating under 
Diagnostic Code 5279 for bilateral metatarsalgia.  

Based on this evidence, the Board finds that from the period 
beginning on January 17, 2005, there is no evidence to 
support a rating in excess of 10 percent for the veteran's 
bilateral foot disability from that date to the present.  For 
this reason, the benefit-of-the-doubt doctrine is not for 
application during this period, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Lumbar Spine Disability

During her hearing, the veteran testified that she had 
sciatica and constant low back pain which is worse in the 
morning and with bending over or prolonged standing.  She 
indicated that she uses a TENS unit, which helps a little 
bit.  Every now and then, the veteran reported that she would 
have pain radiating all the way down her right leg, which she 
attributed to right knee arthritis.  She stated that she had 
had a magnetic resonance imaging (MRI) of the lumbar spine in 
January 2007, that revealed degeneration.  Now she is seeing 
a chiropractor for her back pain.

In November 2004, the veteran complained of back pain, 
controlled by rest and by changing position.  On examination, 
the lower back exhibited tenderness on palpation of S1 on the 
right without swelling, induration, erythema, warmth, or 
muscle spasm.  Naproxen and exercise was prescribed for S1 
joint dysfunction.  On an October 2004 post-deployment health 
assessment, the veteran indicated that she had developed pain 
in the lower right side and back.

At a March 2005 VA general medical examination, the veteran 
reported a history of right low back pain since September 
2004.  On examination, low back pain, mostly on the right was 
diagnosed.

When seen on March 10, 2005, point tenderness in the area of 
the right S1 joint and in the area of the mid-portion of the 
piriformis muscle was noted.  Four days later, an outpatient 
examination of the veteran's musculoskeletal and neurological 
systems was described as normal.  A week later, the veteran 
indicated that her back pain improved with exercise and 
Ibuprofen.  March 2005 X-rays of the lumbosacral spine showed 
minimal degenerative changes at the apophyseal joints and 
disc space narrowing at L4-L5 and L5-S1, but no compressions.  
She was referred to physical therapy.  Following physical 
therapy, mild improvement was noted in May 2005.

January 2006 VA x-rays of the lumbosacral spine showed 
moderate degenerative changes of the lower lumbar spine at 
L5.

A July 2006 VA peripheral nerves examiner reviewed the 
veteran's claims file and evaluated her for sciatica of the 
right lower extremity.  On examination of both lower 
extremities, no muscle atrophy or weakness was found.  The 
veteran was able to rise on her heels and toes.  Reflexes and 
sensory dermatomes L3 through S1 were intact, bilaterally.  
Straight-leg raising was negative, bilaterally.  The 
impression was no clinical evidence to suggest a 
radiculopathy (sciatica) involving the right lower extremity.

At a contemporaneous VA joints examination, the veteran 
reported the onset of right low back pain in September 2004 
while running, but no history of trauma.  She stated that the 
pain was constant, intermittently radiating to the right 
first four toes, and seemed to be worse when getting up in 
the morning.  The veteran rated her pain a 5 on a scale of 1 
to 10.  She complained of morning stiffness and weakness in 
her back.  Flare-ups were precipitated by bending and 
squatting and walking in excess of three miles, occurring 
once a day and lasting for two hours.  They are relieved by 
the use of a TENS unit and physical therapy.  The veteran 
stated that she was taking no medications for her back but 
had taken Flexeril and another pill in the past, which did 
not help.  She reported numbness intermittently on the 
lateral aspect of the right thigh and calf, but no weakness 
and no loss of control of her bladder or bowels.  There was 
no additional limitation of motion or functional impairment 
due to flare-ups.  The veteran does not use assistive devices 
or braces or require assistance with activities of daily 
living.  She claimed that she is able to walk up to two miles 
without pain.  There was no history of unsteadiness or falls 
and no incapacitating episodes in the past twelve months in 
relation to her back.  The veteran had not lost any time from 
work in the last four months.  On examination, the veteran 
was able to ambulate, tandems, squats and comes up with a 
weakness.  Range of motion was noted as: forward flexion to 
90 degrees; and extension, lateral rotation and lateral 
flexion to 30 degrees with pain on motion.  Straight-leg 
raising test was negative.  Lewin test was positive for right 
sacroiliac joint pain.  She was tender over the right 
sacroiliac joint region.  Manual testing and pulses and 
sensation were all preserved.  Reflexes were 2+ bilaterally.  
There was no spinal deformities or muscle spasm in the lumbar 
region.  X-rays of the lumbar spine revealed moderate 
narrowing of the lower center spaces and degenerative changes 
at that level.  Basic transitional lumbosacral vertebrae 
unilaterally stabilized on the left at L5-S1.  There was 
moderate degenerative change in the lower lumbar region.  
Diagnoses included facet syndrome at L5-S1 on the right and 
degenerative arthritis and disk disease of the lower lumbar 
spine.

At a December 2006 VA Chiropractic consult, the veteran 
reported a pain level of 7 out of 10.  On examination, an 
observable increase in the veteran's lumbar lordosis was 
noted.  Her gait pattern was normal and steady.  No edema, 
muscle atrophy, or trophic changes were noted in the lower 
extremities.  There was tenderness with palpation of the 
right L5-S1 facet, the right gluteal muscles, and the 
posterior superior iliac spine (PSIS).  There was no 
tenderness over the right greater trochanter, sciatic notch 
or popliteal fossa.  Range of motion of the lumbar spine was: 
forward flexion to 90 degrees; extension to 30 degrees; and 
left and right lateral flexion to 45 degrees.  With iliac 
compression, there was right sacroiliac pain.  The working 
diagnosis was lumbar facet syndrome with associated 
sacroiliac arthralgia.  The record contains an undated EMG 
study that appears to confirm this diagnosis.

In August 2005, the RO granted service connection for 
degenerative arthritis and disc disease of the lower lumbar 
spine (claimed as sciatica dystrophy with S1 joint 
dysfunction) and assigned an initial 10 percent rating under 
Diagnostic Codes 5010 and 5242.

Under the spine rating criteria, Diagnostic Codes 5242 for 
degenerative arthritis of the spine and 5243 for IVDS, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5241-5243 (2007).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

On the other hand, IVDS is evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Based on a review of the above evidence, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the veteran's lumbar spine 
disability during the pendency of this appeal and, as such, 
staged ratings are not appropriate.  The veteran has been 
diagnosed by x-rays with degenerative joint disease and DDD 
of the lumbar spine.  

At no time during the pendency of her appeal has the veteran 
alleged that symptoms due to IVDS of her lumbar spine 
requires bed rest prescribed by a physician.  The veteran has 
denied any loss of control of her bladder or bowels.  The 
Board acknowledges that the records show, and the veteran 
testified, that she had been diagnosed with sciatica and that 
she has complained of numbness and pain radiating down her 
right lower extremity.  However, the July 2006 VA peripheral 
nerves examiner clearly found, after a thorough evaluation, 
no clinical evidence to suggest a radiculopathy (sciatica) 
involving the right lower extremity.  Thus, there is no 
evidence whatsoever of any incapacitating episodes or any 
separately ratable neurological manifestations, so an 
increased rating under the criteria for IVDS is not 
warranted.  As there is no evidence of any incapacitating 
episodes, so the General Rating Formula applies.

Even with consideration of the DeLuca factors highlighted 
above, the Board concludes that the veteran's subjective 
complaints of pain and x-ray evidence of arthritis warrant an 
initial 10 percent rating and no more.  On examination, 
forward flexion of the thoracolumbar spine consistently has 
been 90 degrees, and extension, left and right lateral 
flexion, and left and right lateral rotation have never been 
lower than 30 degrees.  The Board notes that the  December 
2006 chiropractic consult examiner did not measure the 
veteran's lateral rotation; but even if the Board assumes 
that right and left rotation were 0 degrees, the combined 
range of motion of the thoracolumbar spine would still be 
215 degrees clearly within the bounds of the criteria 
warranting a 10 percent rating.  There was also x-ray 
evidence of moderate degenerative changes and subjective 
complaints of stiffness and pain.  The veteran does not 
allege, and the medical evidence of record does not show, any 
muscle spasm, guarding, or localized tenderness severe enough 
to result in any abnormal gait or abnormal spinal contour so 
as to warrant a 20 percent rating.  As noted above, in this 
case there is no indication that any separately-ratable 
neurological manifestation is associated with the service-
connected lumbar spine disability at any point pertinent to 
the appeal to warrant the assignment of a separate rating 
under the neurological rating criteria.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, the veteran's subjective 
complaints of stiffness and some pain were considered in 
awarding an initial 10 percent rating; however, such 
stiffness and pain is not shown to be so disabling as to 
warrant any higher rating.  In fact, she was still able to 
accomplish normal range of motion of the thoracolumbar spine 
on examination, with some pain on extension, lateral flexion 
and lateral rotation.  The July 2006 examiner noted that 
there was no additional limitation of motion or functional 
impairment due to flare-ups.  The veteran uses a TENS unit, 
but otherwise does not use assistive devices or braces or 
require assistance with activities of daily living due to her 
lumbar spine disability due to low back pain or stiffness.  
This examiner also noted that there was no history of 
unsteadiness or falls and no incapacitating episodes within 
the past twelve months in relation to her back nor had the 
veteran lost any time from work in the previous four months.

Based on this evidence, the Board finds that from the period 
beginning on January 17, 2005, there is no evidence to 
support a rating in excess of 10 percent for the veteran's 
lumbar spine disability from that date to the present.  For 
this reason, the benefit-of-the-doubt doctrine is not for 
application during this period, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. a 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for calluses on both feet is denied.

Service connection for bilateral onychomycosis of the 
toenails is denied.

An initial 10 percent rating for hypertension is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.

An initial rating in excess of 10 percent for degenerative 
changes of both feet, first metatarsophalangeal area with 
metatarsalgia, is denied.

An initial rating in excess of 10 percent for degenerative 
arthritis and disc disease of the lower lumbar spine (claimed 
as sciatica dystrophy with S1 joint dysfunction) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


